Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING Life Insurance and Annuity Company and its Variable Annuity Account C Opportunity Plus Multiple Option Group Variable Annuity Contracts Supplement dated August 20, 2007 to the Contract Prospectus, Contract Prospectus Summary and Statement of Additional Information, each dated April 30, 2007, as amended The information in this Supplement updates and amends certain information contained in your variable annuity Contract Prospectus, Contract Prospectus Summary and Statement of Additional Information (SAI). Please read it carefully and keep it with your current variable annuity Contract Prospectus, Contract Prospectus Summary and SAI for future reference. 1. Effective July 30, 2007, the National Association of Securities Dealers, Inc. (NASD) was consolidated into the Financial Industry Regulatory Authority (FINRA). Accordingly, all references in your Contract Prospectus, Contract Prospectus Summary and SAI to the National Association of Securities Dealers, Inc. and NASD are deleted and replaced with the Financial Industry Regulatory Authority and FINRA, respectively. 2. Effective September 4, 2007, American Century ® Income & Growth Fund (Advisor Class) will change its share class name to A Class. Accordingly, effective September 4, 2007, all references to American Century ® Income & Growth Fund (Advisor Class) in the Contract Prospectus, Contract Prospectus Summary and SAI are deleted and replaced with American Century ® Income & Growth Fund (A Class). 3. Effective September 4, 2007, the address listed under the Death Benefit During the Income Phase, section on page 28 of your Contract Prospectus is changed to the following: ING USFS Customer Service Defined Contribution Administration P.O. Box 990063 Hartford, CT 06199-0063 You should send all future death benefit requests during the income phase to this address . Accordingly, also effective September 4, 2007, all references to any different death benefit address during the income phase in your Contract Prospectus,
